Exhibit SETTLEMENT AGREEMENT This Settlement Agreement (the “Agreement”), dated this 4th day of February, 2010 (the “Effective Date”), by and among Bradley M. Tirpak, Craig W. Thomas, Shareholder Advocates for Value Enhancement (the foregoing individuals and entities being collectively referred to as the “SAVE Group”), USA Technologies, Inc., a Pennsylvania corporation (the “Company”) and the other parties signatory hereto. WHEREAS, the Company has filed with the Securities and Exchange Commission (the “SEC”) and mailed to the shareholders of the Company definitive proxy materials for use in connection with the Company’s 2009 annual meeting of shareholders (the “Annual Meeting”) to be held, as postponed, on June 15, 2010, in which the Board of Directors of the Company (the “Board”) has nominated and proposed to elect candidates to serve on the Board for staggered terms (the “Company Proposal”); WHEREAS, the SAVE Group has filed with the SEC and mailed to the shareholders of the Company definitive proxy materials for use in connection with the Annual Meeting to be held on December 15, 2009, in which the SAVE Group has proposed, among other things, to elect Bradley M. Tirpak, Peter A. Michel and Alan J. Gotcher to the Board as Class II Directors with each to serve as a director until the second annual meeting of shareholders following the Annual Meeting (the “SAVE Proposal”); WHEREAS, the Company has solicited proxies from the shareholders of the Company to vote for the Company Proposal, and the SAVE Group has solicited proxies from the shareholders of the Company to vote for the SAVE Proposal (such solicitation of proxies by the Company and the SAVE Group to vote for their respective proposals submitted at the Annual Meeting is referred to herein as the “Proxy Contest”); WHEREAS, the SAVE Group filed a Complaint against the Company, George R. Jensen, Jr., Stephen P. Herbert, Douglas M. Lurio, Steven Katz, William L. Van Alen, Jr., Joel Brooks, Steven D. Barnhart and Jack E. Price in the United States District Court for the Eastern District of Pennsylvania on December 14, 2009, which was amended on December 17, 2009 (the “SAVE Action”), seeking, inter alia, (a) a declaratory judgment that the Company’s action purporting to cancel the Annual Meeting on December 15, 2009 was null and void, (b) injunctive relief relating thereto, and (c) costs and expenses, including reasonable attorneys’ fees; WHEREAS, on December 18, 2009, the Company filed a Counterclaim against the SAVE Group in the SAVE Action (the “Counterclaim”), which alleged, inter alia, that the SAVE Group had engaged in a materially false and misleading proxy solicitation; and WHEREAS, the Company and the SAVE Group have determined that the interests of the Company and its shareholders would be best served at this time by, among other things, amicably resolving the Proxy Contest, the SAVE Action, the Counterclaimand the substantial expense and disruption that will continue to result therefrom, without any admission of liability by any party or by any officer or director of the Company, on the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the foregoing premises and the respective covenants hereinafter set forth, the parties, intending to be legally bound hereby, agree as follows: Section 1.Board Size; Board Appointment; Board Composition. (a)Effective as of the date hereof, pursuant to resolutions adopted by the Board as of the date hereof and attached hereto as Exhibit A (the “Settlement Resolutions”), the Company has adopted the amendments to the By-laws attached hereto as Exhibit B (the “By-law Amendments”), pursuant to which, among other things, the Board increased the size of the Board to nine (9) members. (b)The Company hereby agrees that the By-law Amendments shall not be repealed, amended or modified by the Board, including by taking any other action that would have the effect of repealing, amending or modifying a By-law Amendment, unless (i) at least 66% of the independent directors of the corporation then in office shall have approved such amendment, repeal or modification, and (ii) during the period of time up to and including the June 2012 annual meeting of shareholders that any SAVE Nominee (as defined below) is a member of the Board, at least one SAVE Nominee approves such repeal, amendment or modification.For purposes of this paragraph, the term “independent directors” shall mean directors of the Company that are independent under the independence standards applicable to the Company under paragraph (a)(1) of Item 407 of Regulation S-K promulgated by the SEC, as such Item may be amended from time to time or any successor thereto. (c)The Company, pursuant to the Settlement Resolutions and effective as of the date hereof, has accepted the resignation of William L. Van Alen, Jr. from the Board.A copy of the resignation letter of William L. Van Alen, Jr. is attached hereto as Exhibit C. (d)Effective as of the date hereof, the Board, pursuant to the Settlement Resolutions, has (i) appointed Bradley M. Tirpak and Peter A. Michel (the “SAVE Nominees”) to the Board, with Bradley M. Tirpak to serve as a Class II director of the Company and Peter A. Michel to serve as a Class I director of the Company, (ii) nominated each SAVE Nominee for election at the Annual Meeting to be held on
